Citation Nr: 1828825	
Decision Date: 05/15/18    Archive Date: 05/23/18

DOCKET NO.  14-39 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

The propriety of the termination of nonservice-connected pension benefits for excessive income.


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Coast Guard from March 1985 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2014 decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota, which terminated pension benefits effective June 1, 2013.  The appellant filed a timely Notice of Disagreement (NOD), received in June 2014.  A Statement of the Case (SOC) was issued in October 2014, which addressed the propriety of the termination of pension benefits due to excessive income.  A timely substantive appeal was received in November 2014.

The Board observes that the appellant was notified in May 2014 that he was indebted to VA in the amount of $11,498 as a result of the overpayment created by the retroactive termination of his pension benefits.  He contended that he was not required to repay the money because other veterans told him that there was no income threshold for pension and because he continued to receive checks after he informed VA about the change to his income.  He also requested that the debt be forgiven in his NOD, received in June 2014.  The NOD contains a handwritten note that a copy of the NOD was sent to the Debt Management Center for consideration of the appellant's request for a waiver.  However, the record currently available to the Board contains no indication that his request was considered.  

Thus, the issue of entitlement to waiver of the debt in the amount of $11,498 have been raised by the record, to include the appellant's NOD received in June 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  The appellant was granted entitlement to nonservice-connected pension, effective November 4, 2012, in an April 2013 rating decision.

2.  Beginning in May 2013, the appellant began receiving monthly income of $2,800, which equates to $33,600 annually.

3.  This additional income was reported to VA by the appellant in August 2013.



CONCLUSION OF LAW

The appellant's annual income is countable family income for pension purposes; and the termination of his pension to reflect receipt of such income was proper.  38 U.S.C. §§ 1503, 1521 (2012); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The pertinent facts in this case are not in dispute, and the appeal must be denied as a matter of law.  Thus, any deficiency in VA's notice or development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).

II.  Applicable Law

	A.  Pension

Pursuant to 38 U.S.C. § 1521(a), pension is payable to a veteran of a period of war who is permanently and disabled from nonservice-connected disability not the result of his or her own willful misconduct.  Basic entitlement exists if, among other things, such veteran's income is not in excess of the applicable Maximum Annual Pension Rate specified in 38 C.F.R. § 3.23.  See 38 U.S.C. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23.

The rates of pension are published in tabular form in Appendix B of the Veterans Benefits Administration Manual M21-1, and are given the same force and effect as if published in the Code of Federal Regulations.  The Maximum Annual Pension Rate is adjusted from year to year.  38 C.F.R. § 3.21.

Payments of VA nonservice-connected pension benefits are made at the specified maximum annual rate, reduced on a dollar-for-dollar basis by annualized countable family income.  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. §§ 3.271, 3.272.

The following shall be excluded from countable income for the purpose of determining entitlement to improved pension.  Unless otherwise provided, expenses deductible under this section are deductible only during the 12-month annualization period in which they were paid.  (a) Welfare, including donations from public or private relief, welfare, or charitable organizations; b) maintenance, the value of maintenance furnished by a relative, friend, or a charitable organization; c) VA pension benefits; d) reimbursement for casualty loss; e) profit from the sale of property; f) joint accounts acquired by reason of death of the other joint owner; g) medical expenses; h) expenses of last illnesses, burials, and just debts; i) educational expenses; j) child's income; k) Domestic Volunteer Service Act Programs; l) distributions of funds under 38 U.S.C. § 1718 from the VA Special Therapeutic and Rehabilitation Activities Fund as a result of participation in a therapeutic or rehabilitation activity under 38 U.S.C. § 1718; m) hardship exclusion of a child's available income; n) survivor benefit annuity; o) Agent Orange settlement payments; p) restitution to individuals of Japanese ancestry; q) cash surrender value of life insurance; r) income received by American Indian beneficiaries from trust or restricted lands; s) Radiation Exposure Compensation Act; t) Alaska Native Claims Settlement Act; u) monetary allowance under 38 U.S.C. Chapter 18 for certain individuals who are children of Vietnam veterans or children of veterans with covered service in Korea; v) Victims of Crime Act; w) Medicare Prescription Drug Discount Card and Transitional Assistance Program; and x) life insurance proceeds.  38 C.F.R. § 3.272.

Unreimbursed medical expenses, which were paid within the twelve-month annualization period regardless of when incurred, are excluded from annual countable income to the extent that the amount paid exceeds five percent of the regular maximum annual rate payable to a single veteran (excluding increased pension because of the need for aid and attendance).  38 C.F.R. § 3.272.

All persons dealing with the federal government are charged with knowledge of federal statutes and lawfully promulgated agency regulations.  Morris v. Derwinski, 1 Vet. App. 261 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-385 (1947).

III.  Analysis

	A.  Background

Entitlement to nonservice-connected pension was granted in an April 2013 rating decision, effective November 4, 2012.  It was noted that the appellant was not currently working and that the rate of his pension was based on his reports of no income from any source.  He was advised that it was his responsibility to advise VA right away if his income changed.  

On a VA Form 20-572, Request for Change of Address/Cancellation of Direct Deposit, received in August 2013, the appellant noted that he had recently obtained a job.  He was not sure how long he would be able to do so, however, due to pain and difficulty with typing and lifting.

A September 2013 Report of General Information states that the appellant called VA to inform them that his monthly salary was $2,800 as of May 2013.  It was also noted that there was a Pension Management Center Income Adjustment already open in the system.

A January 2014 Report of General Information states that the appellant indicated that he was no longer working.

An April 2014 Report of General Information states that the appellant indicated that he had not stopped working.  Rather, he had still been receiving $2,800 monthly since May 2013.

An April 2014 decision by the Pension Management Center terminated the appellant's pension benefits effective June 1, 2013.  It was noted that his income exceeded the Maximum Annual Pension Rate.  The appellant's total family income was calculated as $33,600 annually, which exceeded the income limit for a single veteran for pension purposes, $12,465 annually.  It was explained that an overpayment of benefits had thus been created.

A May 2014 letter from the Debt Management Center informed the appellant that the aforementioned overpayment of benefits had resulted in a debt of $11,498.  He was informed of his rights to dispute the debt and request waiver.

In his NOD, received in June 2014, the appellant stated that he informed VA the previous August that he had begun to receive income.  He believed such income had put him above the threshold for nonservice-connected pension benefits; however, other veterans told him there was no such threshold.  He stated that, because VA continued to send him checks, he believed that he was entitled to the money.  He stated that he had not received a telephone call from anyone telling him that he was not entitled to such money or that he would have to pay it back.  He argued that, if he was not entitled to the money, checks should not have been sent.  He requested that the debt was be forgiven.

The October 2014 SOC explained that the appellant's reported $2,800 in monthly wages was used to calculate his total annual income of $33,600, effective June 1, 2013.  There were no medical expenses to reduce his countable income.  It was noted that, although his total annual income for VA purposes was $33,600 and that the maximum allowance pension rate for a veteran with no dependents was $12,465.  Thus, pension benefits were terminated due to excessive income.

In his substantive appeal, received in November 2014, the appellant contended that he informed VA in August 2013 that his income exceeded the threshold for nonservice-connected pension benefits.  He requested that VA stop sending him checks.  However, because the checks continued, he believed he was still entitled to the money as no one told him otherwise.  He contended that he should not have to repay VA because VA was at fault for continuing to send him money.

B.  Propriety of the Termination of Nonservice-Connected Pension Benefits

As discussed above, the appellant began receiving $2,800 monthly in May 2013.  VA began counting such monthly income, effective June 1, 2013.

The pertinent facts are not in dispute.  The appellant was awarded nonservice-connected pension effective November 4, 2012, at the maximum rate based on his reports of no income from any source.  Beginning in May 2013, however, he began receiving income in the amount of $2800 monthly after he started working.  The law requires that income from any source is countable for pension purposes unless it falls within one of the specifically enumerated exceptions.  38 C.F.R. §§ 3.271, 3.272.  The type of income the appellant began receiving in May 2013 does not fall within one of the specific exceptions.  Thus, the appellant's income exceeded the maximum annual pension rate and the AOJ properly terminated the appellant's pension, effective June 1, 2013.  

The appellant argues that, because he reported the additional income in August 2013 and because VA continued to send him pension payments after such time, he was still entitled to pension.  He also reported that other veterans told him that there is no income threshold for nonservice-connected pension.  However, the Board observes that all persons dealing with the federal government are charged with knowledge of federal statutes and lawfully promulgated agency regulations.  Morris v. Derwinski, 1 Vet. App. 261 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-385 (1947).  Thus, the appellant's contentions do not provide a basis upon which to determine that the AOJ's termination of his pension was not valid.  Insofar as the appellant is arguing that he was not at fault in the creation of the debt which resulted from the retroactive termination of his pension, as set forth above, the issue of entitlement to a waiver of the debt at issue has been referred to the AOJ.  In determining whether a waiver is warranted, one consideration involves the balancing of fault between VA and the debtor.  See 38 C.F.R. § 1.965.  

As to the issue currently on appeal within the Board's jurisdiction, it is undisputed that the appellant received income in the monthly amount of $2,800, beginning in May 2013, resulting in an annualized countable income of $33,600.  The appellant did not report unreimbursed medical expenses which would have reduced such countable income.  The entire amount of the annual income is properly counted as income for pension purposes because the money is paid directly to the appellant and does not fall under any enumerated exception in 38 C.F.R. § 3.272.

The appellant was receiving nonservice-connected pension as a single veteran without spouse or child.  As noted above, the rates of pension are published in tabular form in Appendix B of the Veterans Benefits Administration Manual M21-1, and are given the same force and effect as if published in the Code of Federal Regulations.  The Maximum Annual Pension Rate is adjusted from year to year.  38 C.F.R. § 3.21.  See also https://benefits.va.gov/PENSION/current_rates_veteran_pen.asp (last accessed 24 April 2018).  The appellant's annualized countable family income of $33,600 exceeded the applicable Maximum Annual Pension Rate, $12,465 as of December 1, 2012, $12,652 as of December 1, 2013, $12,868 as of December 1, 2014, $12,907 as of December 1, 2016, and $13,166 as of December 1, 2017.  Given these undisputed facts, the termination of his pension was proper.  



ORDER

The termination of nonservice-connected pension benefits for excessive income was proper; the appeal is denied.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


